DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered and claims 26-51 remain pending in the application.  Claims 1-25 are cancelled and claim 51 are a newly added claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-37, 39-41, 43, 45, 47 and 49 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, 12, 20, 22, 24 and 27 of U.S. Patent No. 10621849. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at 16820092 is reject with Non-Statutory Double Patenting with above US Patent because the above US Patent mainly claim a system monitor an operational parameter for the device and compare the operational parameter to the alert limit then transmit the alert message to a server when detect the value breaches the alert limit.  The instant application is also claim the similar concept therefore, it’s obviously to one of ordinary skill in the art to utilize above US patent to reject the instant application.  Please see the Non-Statutory Double Patenting table below.
Non-Statutory Double Patenting table:
Instant application No. 16820092
US Patent No. 10621849
26. (Currently Amended) An Internet of Things (IoT) device comprising: a processor; a communications device configured to transmit to a device that is external to the IoT device; and storage comprising code to direct the processor to: while the IoT device is operating, read an alert limit, the alert limit acting as a threshold for an operational parameter, wherein the operational parameter relates to a remaining power supply; read a temperature; modify the alert limit for the remaining power supply the temperature; compare [[an]] the operational parameter for the IoT device to the modified alert limit; and in response to the comparison of the operational parameter to the modified alert limit, cause the communications device to transmit an alert message to the device that is external to the IoT device.


3. The apparatus of claim 1, wherein: the IoT device comprises a local power supply; the alert limit comprising a reserve capacity in the local power supply; and the code directs the processor to transmit the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.



3. The apparatus of claim 1, wherein: the IoT device comprises a local power supply; the alert limit comprising a reserve capacity in the local power supply; and the code directs the processor to transmit the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.
29. (Previously Presented) The IoT device of claim 26, wherein the IoT device is in a mesh network with a plurality of other IoT devices.
  8. The apparatus of claim 1, wherein the IoT device is in a mesh network with a plurality of other IoT devices.
30. (Previously Presented) The IoT device of claim 26, wherein the communications device comprises a wireless local area network (WLAN) transceiver or a wireless wide area network (WWAN) transceiver.
    9. The apparatus of claim 1, wherein the communications device comprises a wireless local area network (WLAN) transceiver. 
    10. The apparatus of claim 1, wherein the communications device comprises a 

read a value of a first operational parameter of the plurality of operational parameters; modify an alert limit for a second operational parameter based on the value of the first operational parameter, wherein the second operational parameter relates to a remaining power supply; and compare [[a]] the second operational parameter of the monitored operational parameters to the modified alert limit to determine when to send an alert message.


3. The apparatus of claim 1, wherein: the IoT device comprises a local power supply; the alert limit comprising a reserve capacity in the local power supply; and the code directs the processor to transmit the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.

2. The apparatus of claim 1, wherein the alert message comprises: a value for one of the operational parameters; and a predicted time indicating a time when the value is predicted to cross an alert limit.
33. (Previously Presented) The IoT device of claim 31, comprising: transmitting the alert message if a reserve capacity of a power supply of the 


8. The apparatus of claim 1, wherein the IoT device is in a mesh network with a plurality of other IoT devices.
35. (Currently Amended) A method for monitoring an Internet of Things (IoT) device, comprising: reading a temperature; modifying an alert limit from a first limit to a second limit based, at least in part, on [[a]] the temperature, wherein the operational parameter relates to a remaining power supply, comparing the operational parameter for the loT device to the modified alert limit: and in response to the comparing of the modified alert limit, transmitting an alert message to a device that is external to the IoT device.


  22. The method of claim 12, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, the method comprising: transmitting the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.

20. The method of any of claim 12, wherein constructing the alert message comprises: inserting a time of occurrence for the breach of the alert limit into the alert message; and inserting a value of 

  22. The method of claim 12, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, the method comprising: transmitting the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.
39. (Currently Amended) A method for monitoring an Internet of Things (IoT) device, comprising: monitoring a plurality of operational parameters for the IoT device: modifying an alert limit for a second operational parameter of the plurality of operational parameters from a first limit value to a second limit value based on a first operational parameter of the monitored plurality of operational parameters for the IoT device, wherein the second operational parameter relates to a remaining power supply; and comparing [[a]] the second operational parameter of the monitored operational parameters to the modified alert limit to determine when to send an alert message.


  22. The method of claim 12, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, the method comprising: transmitting the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.



22. The method of claim 12, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, the method comprising: transmitting the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.
43. (Currently Amended) A non-transitory, machine readable medium comprising code to direct a processor in an internet of things (IoT) device to: modify an alert limit for an operational parameter based, at least in part, on a temperature; compare [[an]] the operational parameter for the IoT device to the modified alert limit, wherein the operational parameter relates to a remaining power supply; and in response to the comparing of the operational parameter to the modified alert limit, transmit an alert message to a device that is external to the IoT device.


27. The non-transitory machine readable medium of claim 24, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, comprising code to direct the processor to transmit the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.


modify an alert limit based on a first of the monitored operational parameters for the IoT device; and compare a second of the monitored operational parameters to the modified alert limit to determine when to send an alert message, wherein the second operational parameter relates to a remaining power supply.


27. The non-transitory machine readable medium of claim 24, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, comprising code to direct the processor to transmit the alert message if the reserve capacity of the local power supply falls below the alert limit, wherein the alert limit is adjusted based, at least in part, on a temperature.

27. The non-transitory machine readable medium of claim 24, wherein the IoT device comprises a local power supply and the alert limit comprises a reserve capacity in the local power supply, comprising code to direct the processor to transmit the alert message if the reserve capacity of the local power 


					Examiner Comment
There is currently no prior arts rejection at this time given understood invention.  When applicant file a terminal disclaimer, once non-statutory double patenting issues are corrected and examiner will reassess the claims under the prior arts as cited in the 892 to make sure they are still allowable over the prior arts.
Allowable Subject Matter
Claims 38, 42, 44, 46, 48 and 50-51 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683